Citation Nr: 0938822	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  00-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision in which the RO increased 
the rating for the Veteran's service-connected residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula to 30 percent, effective May 7, 
1999 (date of claim for increase); and denied service 
connection for a back disability, a right hip disability, and 
for a left hip disability, all claimed as secondary to the 
service-connected right leg disability.  The Veteran filed a 
notice of disagreement (NOD) in May 2000, and the RO issued a 
statement of the case (SOC) in June 2000.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that same month.

In May 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In November 2003, the Board granted service connection for a 
right hip disability and remanded the remaining claims to the 
RO.  In a March 2004 rating decision, the Appeals Management 
Center (AMC), in Washington, DC, implemented the grant of 
service connection for a right hip disability.  After 
completing the requested action on the remaining claims, in a 
March 2005 rating decision, a decision review officer (DRO) 
granted service connection for a low back disability and for 
a left hip disability but continued the denial of the 
increased rating claim (as reflected in the August 2008 
supplemental SOC (SSOC)), and returned the remaining matter 
to the Board for further appellate consideration.  Thus, the 
sole issue remaining before the Board is that listed on the 
title page.

In December 2008, the Board denied an increased rating for 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.  The Veteran 
appealed the December 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2009, the Court granted the joint motion for remand filed by 
representatives for both parties, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the joint motion.  

After the case was returned to the Board, in August 2009, the 
Veteran and her representative were sent a letter informing 
them that they had 90 days to submit any additional argument 
or evidence.  Later that month, the Veteran submitted a form 
indicating that she had nothing else to submit and asking 
that the Board readjudicate her appeal after her 
representative was afforded the opportunity to review and 
submit additional argument in support of her case.  The 
Veteran's representative submitted additional argument in 
September 2009.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the claim for increase, the residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula have included right knee 
impairment that has been productive of painful motion with 
some limitation of flexion, but with flexion greater than 30 
degrees.  While degenerative joint disease and malunion of 
the right tibia and fibula are shown, limitation of 
extension, instability or ankylosis of the right knee has not 
been shown.

3.  Pertinent to the claim for increase, the residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula include right ankle impairment 
that has been productive of moderate to marked limitation of 
motion and ankle disability.  While degenerative joint 
disease and malunion of the right tibia and fibula is shown, 
nonunion of the right tibia and fibula or ankylosis of the 
right ankle has not been shown.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a separate 10 percent, but no 
higher, rating for degenerative joint disease of the right 
knee as a residual of a compound, comminuted fracture of the 
right tibia and a simple fracture of the right fibula are 
met, from May 7, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5262 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right ankle associated with 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5262, 5271 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, a March 2004 post-rating letter provided notice 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Thereafter, a June 2008 letter provided the 
criteria for higher ratings for knee and ankle disabilities.  
In addition, the June 2000 SOC also set forth the criteria 
for higher ratings.  

After issuance of the above letters, and opportunity for the 
Veteran to respond, the August 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of October 
1999, October 2004, August 2005, and March 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's May 2003 
Board hearing, along with various written statements provided 
by the Veteran, and by her representative, daughter and 
friend, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

In connection with the  May 1999 claim for increase, the 
Veteran stated that she has knee and ankle pain with a marked 
limp due to the uneven leg length.

On October 1999 VA examination, the Veteran complained of 
daily pain in the right knee and that she walks with a limp, 
although she does not use a cane.  She noted that prolonged 
standing causes an increase in symptoms of pain and lower 
extremity swelling.  She stated that over the years she has 
had increased pain in her knees, ankles, and feet as well as 
in her right hip.  She reported being a retired civil service 
truck driver.

Examination revealed no signs of trauma or ecchymosis.  Leg 
length measurements revealed right leg length of 84 cm and 
left leg length of 86 cm.  There was no pain or tenderness 
with ballottement of the patella.  Range of motion of the 
right knee consisted of flexion to 135 degrees and extension 
to 0 degrees.  Drawer sign was negative.  McMurray's sign was 
negative but with mild medial joint line slight tenderness 
with internal rotation.  Medial and lateral collateral 
ligaments were intact.  There was mild tenderness over the 
medial and lateral malleolus of the right ankle.  Range of 
motion of the right leg was recorded as dorsiflexion to less 
than 10 degrees, plantar flexion to 40 degrees, inversion to 
20 degrees, and eversion to less than 5 degrees.  The 
examiner noted August 1999 x-rays of the right knee showing 
mild medial joint space narrowing with mild osteophyte 
formation and an impression of mild degenerative changes.  
August 1999 x-rays of the right ankle revealed a bony 
deformity of the distal tibia/fibula, consistent with an old 
fracture, and post-traumatic degenerative changes.

A January 2000 VA treatment note reflects a notation that 
dorsiflexion lacked 10 degrees of neutral, plantar flexion to 
20 degrees, and inversion and eversion lacking 10 percent of 
normal.  Shoes with inserts were prescribed.

A later January 2000 VA treatment note reflects complaints of 
puffiness and stiffness of the right ankle.  Examination 
revealed dorsiflexion  to 0 degrees but normal forefoot to 
rearfoot alignment.

In June 2000 correspondence, the Veteran stated that she has 
pain and swelling in her right ankle and that she cannot walk 
anymore.  She also indicated that her knee was bothering her.  

An August 2000 VA treatment note reflects complaints 
referable to the right ankle secondary to malunion.  
Examination revealed a healed fracture of the mid/distal 
tibia.  The impression was of malunion of the right tibia.

A January 2002 VA treatment note reflects increasing symptoms 
in the right ankle.  Examination revealed neutral 
dorsiflexion and plantar flexion to 25 degrees.

During her May 2003 Board hearing, the Veteran testified that 
she has extreme right ankle pain, for which she takes Motrin, 
that at time shoots up her leg and she uses a shoe insert as 
well as a rubber heel to add height.  She also reported 
having ankle swelling.  She also indicated that her lower leg 
disability involving the ankle has increased in severity 
since the June 2000 VA examination and she cannot walk 
anymore.

A July 2003 VA treatment note reflects complaints of chronic 
and recurrent knee and ankle pain.  The Veteran reported 
playing golf daily.

An October 2004 private radiology report of the right ankle 
showed marked osteoporotic changes, a healed deformity of the 
distal tibial and fibular shafts, significant narrowing of 
the ankle mortise, marginal osteophyte formation, calcaneal 
spurring, and mild soft tissue swelling but no definite 
evidence of an acute fracture or dislocation.  

On October 2004 VA examination, the Veteran reported pain in 
her knees, feet, ankles, hips, and back.  She reported 
working at a golf course in loss prevention for the last four 
years.  She stated that she used to walk up to four miles 
every day but is not able to walk for long distances anymore.  
Her hobbies included golf.

Examination revealed a mildly antalgic gait but not requiring 
any assistive device.  Leg length measurements revealed right 
leg length of 84 cm and left leg length of 86 cm.  The right 
lower extremity mildly bowed 10 degrees outward.  The tibial 
tuberosity, medial and lateral condyles of the tibia, medial 
and lateral epicondyles of the femur and patella were all in 
anatomical alignment without deformity.  Thigh circumferences 
were without any remarkable difference and there was no 
muscular weakness or atrophy.  Ligaments were intact without 
laxity.  The right knee hyperextended to 0 degrees and flexed 
to 140 degrees with mild pain.  X-rays of the right knee 
showed mild degenerative joint disease.

A December 2004 VA treatment note reflects complaints of 
right ankle pain as well as right knee pain.  There was 
decreased range of motion in all directions in the right 
ankle, and normal range of motion with no tenderness on 
palpation and a negative McMurray's test as regards the right 
knee.  A knee brace was recommended.

A later December 2004 physical therapy note reflects that a 
brace was given for the right knee.

On August 2005 VA examination for her left knee, the Veteran 
complained of back pain and bilateral hip and knee pain.  She 
described inflammation of the right ankle and right knee that 
causes her to shift her gait to the opposite side.  She 
reported working part-time, approximately 18 hours per week, 
at a golf course in loss prevention for the last four years 
and volunteering seven hours per week as a forklift operator 
for a nonprofit organization.  She also reported difficulty 
on stairs and walking hills and slight grades, and that she 
has to ride a cart when golfing.

Examination revealed a brisk gait with a very slight limp to 
the right lower extremity due to slight bowing of the right 
lower leg and a mild right leg length discrepancy.  There was 
full, painless range of motion of the right knee from 0 to 
140 degrees.  There was moderate patellofemoral crepitus with 
range of motion.  X-rays of the right knee showed 
chondrocalcinosis with mild narrowing of the medial joint 
compartment.

An October 2005 VA podiatry consult reflects complaints of 
pain in the right foot in the area of a callus.  The Veteran 
reported having problems with her feet since a right tibia 
fracture in 1953.  She stated that her right leg is shorter 
than the left but she does not have back pain and has 
adjusted to the leg length differential.  Examination showed 
adequate painless range of motion of all major joints with 
the exception of lacking 15 degrees of dorsiflexion at the 
right ankle.  There was a slight varus angulation of the 
distal 1/3 of the right leg proximal to the ankle.  The 
Veteran walked with level shoulders and hips but her right 
heel did not hit the ground, as she walked with a midfoot 
strike, not a heel strike.  She was diagnosed with limb leg 
discrepancy with short right leg and equinus on the right 
secondary to previous trauma.  The examiner noted that the 
Veteran did not have problems with an appropriate lift on the 
right side.  Orthotic shoes were ordered.

A February 2006 VA treatment note reflects that the 
extremities displayed good range of motion.

An October 2007 VA podiatry note reflects that the Veteran 
was wearing various supports and that she needs a right heel 
lift because of equinus.  She was given a heel lift for 
beneath her right orthotic and the plan was to possibly make 
a new orthotic with heel lift.

On March 2008 VA examination, the Veteran complained of 
bilateral hip, knee, and foot pain as well as right ankle 
pain.  She described the right lower extremity pain as sharp, 
throbbing, and burning with weakness, swelling, giving way, 
and locking.  She reported the pain as constant in nature and 
as a 10 in severity at rest, and noted that she has increased 
pain along with fatigue, weakness, and lack of endurance 
after repetitive use.  She also noted using corrective shoes, 
a brace, crutches, and orthotics to help in ambulation, and 
that she has been using them for many years.  She also 
reported difficulty doing yard work and moving and that she 
has to be very careful in her usual occupation as a volunteer 
golf marshal.  She also stated that she has difficulty 
playing golf.

Examination of the lower extremities revealed good muscle 
tone, 5/5 muscle strength, normal sensation, deep tendon 
reflexes consisting of 2+ knee jerks and 0 ankle jerks, 
normal heel position, bowing and varus of the mid leg below 
the knee on the right side which affects both the right knee 
and right ankle, and slight leg shortening of around 5/8 inch 
as compared to the left resulting in a pelvic tilt.  She was 
able to stand on her toes and heels but unable to squat with 
the right knee.  Range of motion of the knee was from 0 to 
140 degrees bilaterally.  There was no loss of motion with 
repetitive range of motion testing with no pain, fatigue, 
weakness, lack of endurance, or loss of coordination.  There 
was no ligamentous instability and Lachman's, drawer, and 
McMurray's tests were negative.  The recorded range of motion 
of the  right ankle was to 0 degrees on plantar flexion-but, 
to 0 degrees of dorsiflexion, inversion, and eversion, all 
with pain, whereas there was  full range of motion of the 
left ankle.

In July 2008 correspondence, the Veteran stated that over the 
last 10 years she has had multiple ongoing issues with 
instabilities in her hips and knees, her right knee giving 
out on a constant basis.  She stated that she suffers from 
swelling and severe pain in her back, hips, right knee and 
right ankle within 20 minutes of performing everyday 
activities such as yard maintenance.  She noted that the 
damage to her right ankle is a direct result of her fractured 
lower leg and altered gait.  She stated that sometimes the 
pain on the inside of her right ankle is so intense that she 
feels as though she will collapse.

A July 2008 letter from a friend of the Veteran reflects his 
observations of the Veteran being in pain due to her back and 
right ankle and that the Veteran now requires medication and 
assistance in walking.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Initially, the Board notes that the Veteran is also service-
connected for a back disability and a right hip disability, 
both as secondary to the service-connected residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula.  Service connection is also in 
effect for claw foot of the right foot.  Thus, to the extent 
possible, these manifestations will not be considered in 
evaluating her residuals of a compound, comminuted fracture 
of the right tibia and a simple fracture of the right fibula.  
38 C.F.R. § 4.14.

The Veteran's  residuals of compound, comminuted fracture of 
the right tibia and a simple fracture of the right fibula 
have been rated as 30 percent disabling under Diagnostic Code 
5262.  Under this diagnostic code, a 40 percent rating is 
assigned for nonunion of the tibia and fibula with loose 
motion requiring brace.  The diagnostic code also provides 
for 30, 20, and 10 percent ratings for malunion of the tibia 
and fibula with marked, moderate, and slight knee or ankle 
disability, respectively.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. § 4.6 (2009).

As explained below, in this case, the medical evidence shows 
that the service-connected residuals of a compound, 
comminuted fracture of the right tibia and a simple fracture 
of the right fibula include both right knee and right ankle 
impairment.  Thus, the Veteran could be assigned separate 
ratings for the manifestations of the disability on the right 
knee and right ankle if the symptomatology does not overlap.  

In this regard, evaluation of the same manifestations under 
different diagnoses, or "pyramiding", is precluded by 38 
C.F.R. § 4.14 (2009).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Separate ratings may be granted only when "none of 
the symptomatology for any one of [the claimed conditions] is 
duplicative of or overlapping with the symptomatology of the 
other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (emphasis in original).  

In the joint motion for remand, the parties requested that 
the Board discuss whether the Veteran could receive separate 
ratings for the knee and ankle under Diagnostic Code 5262.  

However, the Board finds that such separate ratings are not 
assignable.  Initially, the Board notes that such would not 
be the case if a 40 percent rating was warranted, as that 
rating does not include criteria involving the ankle or the 
knee.  For a rating of less than 40 percent under this code 
to be warranted, there must first be malunion of the tibia 
and fibula.  Once this impairment of the tibia and fibula is 
shown, a rating is assigned based on the effects of that 
impairment on the knee or the ankle.  To award the Veteran 
two, separate ratings under this code would be pyramiding, 
which is strictly prohibited.  See 38 C.F.R. § 4.14 
(evaluation of the same disability is to be avoided).  
Specifically, the Veteran would then be receiving a rating 
based on malunion of the tibia and fibula twice; once based 
on how it affects her knee and once based on the how it 
affects her ankle.  Stated differently, both ratings would be 
based on malunion of the tibia and fibula, which would 
constitute pyramiding.  

If malunion of the tibia and fibula impacts both a claimant's 
knee and ankle, one acceptable way to evaluate the 
impairments would be to assign a rating under Diagnostic Code 
5262, choosing whether such rating i based upon the knee or 
the ankle, and assign a separate rating under a diagnostic 
code  addresses the part of the body that was not included in 
the rating under Diagnostic Code 5262-whichever would 
provide the claimant with a higher rating.  The other 
acceptable way would be to assign two separate ratings using 
diagnostic codes other than Diagnostic Code 5262.  

Considering the pertinent evidence in light of the above, the 
Board finds that, resolving reasonable doubt in the Veteran's 
favor, the Veteran is entitled to a separate 10 percent 
rating for degenerative joint disease of the right knee.  In 
this regard, the Veteran has had painful motion of the right 
knee, with loss of flexion at times, and arthritis in the 
knee; thus a 10 percent rating for the right knee may be 
assigned under Diagnostic Code 5010 (via DCs 5003 and 5260).  
See 38 C.F.R. § 4.71a.  The Board notes that the 
symptomatology considered in this rating does not overlap 
with that considered for the 30 percent rating under 
Diagnostic Code 5262 (which is now assigned for malunion of 
the tibia and fibula with marked ankle disability).  

As arthritis of the knee was confirmed by X-ray shortly after 
the Veteran filed the instant claim, and she has continually 
reported right knee pain, the Board finds that the separate 
10 percent rating for degenerative joint disease of the right 
knee associated with residuals of a compound, comminuted 
fracture of the right tibia and a simple fracture of the 
right fibula is warranted from the date the Veteran filed the 
claim on appeal, May 7, 1999. 

The Board notes, however, that the preponderance of the 
evidence is against a finding that the criteria are met for a 
rating in excess of 10 percent for degenerative joint disease 
of the right knee.  Medical The record shows that range of 
motion of the right knee is relatively normal with flexion 
varying from 135 to 140 degrees and extension consistent at 0 
degrees (which is full extension).  See 38 C.F.R. § 4.71a, 
Plate II.  As extension has continuously been reported as 
full, and actual or functional equivalent of right knee 
flexion limited to 30 degrees is not shown, a higher rating 
is not warranted based on limitation of motion.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261.  While the Veteran could 
receive a higher, or separate, rating based on other 
impairment of the knee (see 38 C.F.R. § 4.71a, DC 5257; 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997)), such is not 
shown in this case.  Although the Veteran has complained of 
instability of the right knee, examinations have found no 
instability.  Likewise, there is no evidence of, or of 
disability comparable to, ankylosis of the knee.  Thus, 
rating based on instability and ankylosis is not warranted.  
See 38 C.F.R. §§ 4.71a, DCs 5256, 5257.  

The preponderance of the evidence is also against a finding 
that the criteria are met for a rating in excess of 30 
percent for degenerative joint disease of the right ankle, as 
a residual of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.  To warrant 
a higher rating, a showing of either the evidence would 
either need to show nonunion of the tibia and fibula or 
ankylosis of the right ankle.  See 38 C.F.R. § 4.71a, DCs 
5262, 5270.  

There is no evidence of, or a showing of disability 
comparable to, nonunion of the tibia and fibula with loose 
motion requiring a brace for the knee or ankle to warrant a 
higher 40 percent rating.  Not only is there no radiographic 
or clinical evidence of nonunion of the tibia and fibula, but 
there is also no evidence of loose motion.  Thus, although 
the Veteran may use braces, they are not required to support 
any loose motion due to nonunion of the tibia and fibula.

Although the recent March 2008 VA examination revealed 0 
degrees of dorsiflexion, inversion, and eversion, the ankle 
still demonstrated plantar flexion to 20 degrees.  Thus, 
there is no evidence of, or a showing of disability 
comparable to, ankylosis of the ankle.  

The Board has considered the Veteran's complaints of pain, 
swelling, stiffness, and weakness; however, the March 2008 VA 
examiner noted that there was no loss of motion with 
repetitive range of motion testing.  Here, the Veteran's 
complaints have been taken into consideration in the 
assignment of the 10 and 30 percent ratings, and there is no 
basis for assignment of higher ratings on the basis of these 
complaints, alone.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The Board also acknowledges that the Veteran has a 5/8-inch 
(2-cm) shortening of the right leg.  However, as a minimum 1 
and 1/4 inch (3.2 cm) is required for a 10 percent rating 
under Diagnostic Code 5275, a separate 10 percent rating is 
not warranted under this diagnostic code.  See 38 C.F.R. 
§ 4.71a.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point pertinent 
to the claim for increase,  the disabilities under 
consideration have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
ratings on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b) (cited in the June 2000 SOC).  In this regard, the 
Board notes that the disabilities have not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings for the period).  
There also is no evidence that the disabilities have 
necessitated frequent periods of hospitalization, or have 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While 
the Board has resolved reasonable doubt in the Veteran's 
favor in assigning a separate 10 percent rating from May 7, 
1999, for degenerative joint disease of the right knee 
associated with residuals of a compound, comminuted fracture 
of the right tibia and a simple fracture of the right fibula, 
the Board also finds that the preponderance of the evidence 
is against assignment of a rating greater than 10 percent for 
that disability, as well as against assignment of a rating in 
excess of 30 percent for degenerative joint disease of the 
right ankle associated with residuals of a compound, 
comminuted fracture of the right tibia and a simple fracture 
of the right fibula, other than the rating assigned for the 
right knee.  Id.



ORDER

A separate 10 percent rating for degenerative joint disease 
of the right knee associated with residuals of a compound, 
comminuted fracture of the right tibia and a simple fracture 
of the right fibula, from  May 7, 1999, is granted, subject 
to the legal authority governing the payment of compensation 
benefits.

A rating in excess of 30 percent for degenerative joint 
disease of the right ankle associated with residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


